Appellant was prosecuted in the county court, under an indictment charging him with pursuing the occupation of selling malt liquors without having procured a license. The occupation being taxed $50 by the State and $25 by the county. The record shows that if the occupation was followed at all, it was in a precinct where local option prevailed. There is no statute authorizing a license for the occupation of selling malt liquors in a local option precinct. The license is for selling intoxicating liquors in a local option district, and the State tax thereon is not less than $200. It follows, therefore, that appellant was not prosecuted for any offense known to the law. The judgment is accordingly reversed and the prosecution ordered dismissed.
Reversed and dismissed.